Exhibit 10.5

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT



 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made as of
the 26th day of April, 2013 (the “Effective Date”), by and between TALISON ROW
ASSOCIATES, LP, a Delaware limited partnership (“Seller”) and TRADE STREET
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Buyer”).

 

BACKGROUND

 

(1) Seller and Buyer previously entered into a certain Purchase and Sale
Agreement dated April 8, 2013 (the “Agreement”) pursuant to the terms of which
Seller agreed to sell to Buyer and Buyer agreed to purchase from Seller a tract
of land containing approximately 10.3 acres located in Parcel L, Daniel Island,
City of Charleston, Berkeley County, South Carolina and all improvements and
other property situated thereon or relating thereto, subject to the terms and
provisions thereof (defined in the Agreement as the “Property”). Unless
otherwise defined herein, capitalized terms when used in this Amendment shall
have the meanings given such terms in the Agreement.

 

(2) Buyer has requested Seller to extend the Inspection Period and Seller has
agreed subject to the terms and provisions of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and confessed, Seller and Buyer hereby amendment
the Agreement as follows:

 

1.          The Inspection Period is hereby extended until 5:00 p.m. Eastern
Time Zone (U.S.A.) on May 10, 2013.

 

2.          The Purchase Price is hereby increased from $47,900,000.00 to
$48,050,000.00.

 

3.          Buyer confirms that it has completed its physical inspection of the
Improvements and waives its right to terminate the Agreement based on the
condition of the Improvements; subject, however, to Seller’s obligations to
complete construction of the Improvements pursuant to Section 6.1 of the
Agreement.

 

4.          The Agreement, as amended by this Amendment, is hereby declared to
be in full force and effect and neither party to the Agreement, is in default of
any of its obligations thereunder.

 

END OF TEXT; SIGNATURE PAGE FOLLOWS

 

 

 

 

EXECUTED as of the date and year first above written.   SELLER:          
TALISON ROW ASSOCIATES, LP   a Delaware limited partnership           By:
Talison Row Development, LLC,     a Delaware limited liability company,     its
general partner             By: /s/ Darryl Dewberry     Name:   Darryl Dewberry
    Title:   Managing Member           BUYER:       TRADE STREET OPERATING
PARTNERSHIP, LP,   a Delaware limited partnership           By: Trade Street OP
GP, LLC,     a Delaware limited liability company,     its general partner      
    By: Trade Street Residential, Inc.,     a Maryland corporation,     its sole
member             By: /s/ Bert Lopez     Name:   Bert Lopez     Title:  
COO/CFO  

 

 

 